DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to applicant’s amendment of filing of Feb. 14, 2022. Claims 1-37 are pending and have been considered as follows.

Allowable Subject Matter
	Claims 1-37 are pending and allowed. The following is an examiner’s statement of reasons for allowance:
	Fujita (US20170137030A1) teaches a vehicle control system including a travel controller working to execute a coasting mode to cut transmission of drive power, as produced by an engine to a drive wheel of the vehicle when a given execution condition is encountered while the vehicle is traveling. The travel controller determines a threshold value, as used for comparison with a position of an accelerator, based on the speed of the vehicle. When the position of the accelerator is determined to be smaller than the threshold value, the travel controller executes the coasting mode. This improves the fuel economy in the vehicle without sacrificing traveling of the vehicle according to a driver's operation on the accelerator.
	Leon (WO2017/075578A1) teaches a system, method, and apparatus including management of coasting during operation of a vehicle. Speed of a vehicle is monitored during a coasting event and is compared against a threshold to determine whether to remain coasting or re-engage an engine to a driveline. If instantaneous speed exceeds the threshold, predicted speed can be used to determine whether to permit short duration excursions, or to re-engage the engine to the driveline. These techniques can be used whether the vehicle is slowing down below a threshold or speeding up above a threshold.
In regards to independent claim 1, Fujita and Leon taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): the electronic control unit includes a road speed governor control module, wherein the electronic control unit is configured to: determine a road speed governor mode of operation of the vehicle being active in response to one or more road speed governor operation conditions being present with the driveline engaged with the engine; disable operation of the vehicle in the road speed governor mode in response to one or more coasting management conditions being present; and operate the vehicle in a coasting mode of operation with the driveline disengaged from the engine.
In regards to independent claim 8, Fujita and Leon taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s):, the electronic control unit includes a road speed governor control module, wherein the electronic control unit is configured to: monitor a speed of the vehicle and an accelerator pedal position of the vehicle; determine a road speed governor mode of operation being active in response to the vehicle speed being greater than a vehicle threshold speed and the accelerator pedal position being greater than a threshold accelerator pedal position with the driveline engaged with the engine; and override the road speed governor mode of operation and operate the vehicle in a coasting mode of operation with the driveline disengaged from the engine in response to one or more coasting management conditions being present.
In regards to independent claim 15, Fujita and Leon taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): the electronic control unit includes a road speed governor control module, wherein the electronic control unit is configured to: operate the vehicle in a coasting mode of operation with the driveline disengaged from the engine in response to one or more coasting management conditions being present; and override the coasting mode of operation and operating the vehicle in a road speed governor mode of operation with the driveline re-engaged with the engine in response to one or more coasting mode of operation cancellation conditions being present.
In regards to independent claim 19, Fujita and Leon taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): the vehicle including an electronic control unit having a road speed governor control module; determining a road speed governor mode of operation of the vehicle being active in response to one or more road speed governor operation conditions being present; disabling operation of the vehicle in the road speed governor mode in response to one or more coasting management conditions being present; and operating the vehicle in a coasting mode of operation with the driveline disengaged from the engine.
In regards to independent claim 26, Fujita and Leon taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): the vehicle including an electronic control unit having a road speed governor control module; monitoring a speed of the vehicle and an accelerator pedal position the vehicle; and determining a road speed governor mode of operation being active in response to the vehicle speed being greater than a vehicle threshold speed and the accelerator pedal position being greater than a threshold accelerator pedal position with the driveline engaged with the engine; and overriding the road speed governor mode of operation and operating the vehicle in a coasting mode of operation with the driveline disengaged from the engine in response to one or more coasting management conditions being present.
In regards to independent claim 34, Fujita and Leon taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): the vehicle including an electronic control unit having a road speed governor control module; operating the vehicle in a coasting mode of operation with the driveline disengaged from the engine in response to one or more coasting management conditions being present; and overriding the coasting mode of operation and operating the vehicle in a road speed governor mode of operation with the driveline re-engaged with the engine in response to one or more coasting mode of operation cancellation conditions being present.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666